IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                          Assigned on Briefs September 11, 2001

                 STATE OF TENNESSEE v. CHARLES E. JONES

                Appeal as of Right from the Criminal Court of Shelby County
                         No. 98-10037 James C. Beasely, Jr., Judge



                  No. W2000-02606-CCA-R3-CD - Filed November 2, 2001


The appellant, Charles E. Jones, was convicted by a jury in the Shelby County Criminal Court of first
degree murder and was sentenced to life imprisonment in the Tennessee Department of Correction.
On appeal, the appellant contends that the evidence is not sufficient for a jury to find him guilty of
first degree murder. Following a review of the record and the parties’ briefs, we affirm the judgment
of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which THOMAS T. WOODALL and
ROBERT W. WEDEMEYER , JJ., joined.

A.C. Wharton, Jr., Garland Ergüden, Trent Hall, and Robert Parris, Memphis Tennessee, for the
appellant, Charles E. Jones.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General;
William L. Gibbons, District Attorney General; Paul Goodman and Paula Wulff, Assistant District
Attorneys General, for the appellee, State of Tennessee.

                                              OPINION
                                       I. Factual Background
                On May 29, 1998, Officer Jeff Dennison of the Memphis Police Department was on
patrol when he was flagged down by Hubert Sturdivant. Sturdivant advised Officer Dennison that
there was a dead body in Sturdivant’s house at 1357 Taylor Street in Memphis. Officer Dennison
immediately radioed for assistance and was followed to the scene by Officer Stephen Thaggard.
When the officers arrived at the scene, they saw broken glass on the steps and porch of the house.
As the officers stepped onto the front porch, the door opened and the appellant stood in the doorway.

                When the appellant opened the door, the officers were able to see a dead body rolled
up in carpet lying on the living room floor. Officer Dennison immediately ordered the appellant to
get down, then handcuffed him, and placed him in the back of Officer Thaggard’s car. Both officers
observed that the appellant was calm during the entire episode and never appeared to be upset. The
appellant had scratches on his neck, blood splatters on his left ear, a scratch on his check, blood
splatters in his hair, and a cut on his finger.

                Officer Thaggard proceeded into the house. He testified at trial that the victim’s
bloody head was sticking out of the carpet. He saw blood splatters in the living room, on the shades,
on the floor, “everywhere--it’s blood everywhere.” In the dining area, he saw blood on the floor and
marks on the floor that indicated that something had been dragged across the area. Next to the
victim's body, Officer Thaggard discovered a bucket of soapy water with a rag in it. He noted that
the water was red, as if discolored by blood. A garbage can in the room contained broken glass and
blood.

                The appellant was taken from the scene to the Regional Medical Center (Med) for
examination and treatment. Captain Joseph Eldridge of the Memphis Police Department interviewed
the appellant at the Med. Captain Eldridge recounted that he advised the appellant of his Miranda
rights and asked the appellant if he wanted to give a statement. The appellant answered affirmatively
and responded that he had killed the victim because she had “disrespected” him and knocked his
crack pipe out of his hand. Captain Eldridge did not reduce this statement to writing.

                The appellant was taken from the Med to the Criminal Justice Center. After again
being advised of his rights, the appellant gave a written statement. The appellant related that he met
the victim when he “went to the dope house” to buy crack cocaine. After purchasing the crack
cocaine, the appellant went to a store up the street and purchased beer and cigarettes. The victim,
who was standing in the parking lot of the store, began following the appellant. The appellant
invited her to accompany him to his house. When they arrived at his house, the two drank beer and
smoked “$50 dollars worth of crack.” After smoking crack cocaine, the appellant asked the victim
to have sex with him. The victim agreed and removed her clothes. Later, the victim became angry
when the appellant refused to give her more crack cocaine. According to the appellant, the victim
knocked a crack pipe from the appellant’s hand and they “got to wrestling.”

                The appellant alleged that the victim had a box cutter, which she began swinging at
him, and cut him on the finger. The appellant insisted that he cut the victim only three times in an
effort to defend himself. He admitted that during their struggle, the victim was unclothed. He
claimed that, after being cut, the victim attempted to jump through a window. However, there were
bars on the window and she was unable to escape. He contended that the glass from the broken
window caused most of the victim’s injuries.

               When the struggle ended, the appellant claimed that he panicked and did not know
what to do with the victim. He taped the victim’s ankles and wrists together and placed a garbage
bag on the upper portion of her body. He then rolled the body inside a piece of carpet. Attempting
to clean up the blood, he placed the victim’s clothes, his clothes, a wig, and the broken glass in a
garbage bag. He then walked out onto his porch and smoked a cigarette.



                                                 -2-
                The appellant admitted that he did not call for medical assistance for the victim or call
the police. He did not know the victim’s name and explained that he had never met her before the
day of the incident.

                 Dr. O’Brian Cleary Smith, the Shelby County medical examiner, testified that the
autopsy of the victim revealed eighty-three separate wounds on the victim’s body. He described
approximately sixty-eight stab and incised wounds to the head, neck, torso, and extremities, opining
that seven of the wounds were fatal. The primary causes of death were: a stab wound through the
esophagus; a stab wound through the left jugular vein; a stab wound through the subclavicula vein;
a stab wound to the right lung; a stab wound involving tissues of the center of the chest; a stab
wound to the left lung; and a stab wound to the back. He concluded that the wounds were consistent
with injuries from a box cutter, although he acknowledged that some of the wounds could have been
caused by broken glass. However, no glass was found in any of the victim’s wounds. Additionally,
Dr. Smith reported that the appellant’s blood was tested for the presence of cocaine. Dr. Smith
related that a result of .1 or .2 micrograms of cocaine per milliliter is considered normal street level
usage. The appellant’s test results showed a level of .13 micrograms per milliliter.

               At the conclusion of the trial, the jury found the appellant guilty of first degree
murder. The trial court sentenced the appellant to life imprisonment in the Tennessee Department
of Correction.

                                              II. Analysis
                 The appellant challenges the sufficiency of the evidence underlying his conviction
of first degree murder. In order to prevail, the appellant must demonstrate to this court that no
“rational trier of fact” could have found the essential elements of the offense beyond a reasonable
doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982); Tenn. R. App. P. 13(e). In other words, on appeal, the State is
entitled to the strongest legitimate view of the evidence and all reasonable inferences which may be
drawn therefrom. State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). All factual issues raised
by the evidence, including questions concerning the credibility of witnesses and the weight and value
to be given the evidence, are resolved by the trier of fact and not the appellate courts. State v. Pruett,
788 S.W.2d 559, 561 (Tenn. 1990). These standards apply to convictions based upon direct
evidence, circumstantial evidence, or both. State v. Carruthers, 35 S.W.3d 516, 557 (Tenn. 2000),
cert. denied, __ U.S. __, 121 S. Ct. 2600 (2001); State v. Vann, 976 S.W.2d 93, 111-112 (Tenn.
1998) (appendix). Thus, as in the case of direct evidence, the weight to be given circumstantial
evidence and “‘[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions primarily for
the jury.’” Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958). In addition, because conviction
by a trier of fact destroys the presumption of innocence and imposes a presumption of guilt, a
convicted criminal appellant bears the burden of showing that the evidence was insufficient. See
McBee v. State, 372 S.W.2d 173, 176 (Tenn. 1963); see also State v. Buggs, 995 S.W.2d 102, 105-
106 (Tenn. 1999).



                                                   -3-
               At trial, the State must prove all elements of first degree murder, including
premeditation, beyond a reasonable doubt. State v. Brown, 836 S.W.2d 530, 543 (Tenn. 1992).
Premeditation requires “the exercise of reflection and judgment,” Tenn. Code Ann. § 39-13-202(d)
(2000 Supp.), and a “previously formed design or intent to kill,” State v. West, 844 S.W.2d 144, 147
(Tenn. 1992) (citing McGill v. State, 475 S.W.2d 223, 227 (1971)). Notably, the intent to kill does
not have to pre-exist for any definite period of time. State v. Vincent C. Sims, No. W1998-00634-
CCA-R3-DD, 2000 WL 298901, at *7 (Tenn. Crim. App. at Jackson, March 14, 2000), aff’d, State
v. Sims, 45 S.W.3d 1, 20 (Tenn.), Cert. denied, _US_, _S Ct_ (2001).

                Although there is no concrete test for determining the existence of premeditation,
Tennessee courts have relied upon certain circumstances to infer premeditation. See State v. Pike,
978 S.W.2d 904, 914 (Tenn. 1998). Specifically, the following factors have been used to support
a jury’s inference of premeditation: (1) the appellant’s prior relationship to the victim which might
suggest a motive for the killing; (2) the appellant’s declarations of intent to kill; (3) the appellant’s
planning activities before the killing; (4) the manner of the killing, including the appellant’s using
a deadly weapon upon an unarmed victim, killing the victim while the victim is retreating or
attempting escape, or killing the victim in a particularly cruel manner; (5) the appellant’s demeanor
before and after the killing, including a calm demeanor immediately after the killing. See Pike, 978
S.W.2d at 914-915; State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997) (citing Brown, 836 S.W.2d
at 541-42, and West, 844 S.W.2d at 148); State v. Gentry, 881 S.W.2d 1, 4-5 (Tenn. Crim. App.
1993); State v. Anderson, 835 S.W.2d 600, 605 (Tenn. Crim. App. 1992).

               A jury, upon consideration of the facts adduced at trial in this case, could conclude
beyond a reasonable doubt that the appellant premeditated killing the victim. In this written
statement, the appellant described the events in detail:

                 Then when she started to act crazy after I wouldn’t give her any more dope,
        then she smacked the crack pipe out of my hand, and the crack hit the floor. I was
        sitting on the floor and she was sitting in the chair. I pushed her out of the chair for
        knocking the crack on the floor. That’s when she pulled up a box cutter and went to
        swing at me, cutting me on my finger. Me defending myself, we got to wrestling with
        one another. I was able to get the box cutter from her. That’s when she started
        scratching on me. That’s when I took charge and picked the box cutter up and cut her
        once. She ran for the door; the door was locked, so she ran and tried to jump out the
        window not realizing the bars were on it. I had the door keys in my pocket, and the
        door had a deadbolt lock on it. After she ran into the window, I could see glass from
        the window sticking in her. Then I asked her if she was alright, and she grabbed me
        again and we got to tussling. I picked up the box cutter again and cut her to get her
        off me. She throwed the glass her beer was in at me. She hit me in the side with it.
        After that, she ran toward the other window hollering for help and broke the glass
        trying to get out. Me getting frustrated, I got the box cutter again; that’s when she fell
        to the floor bleeding.



                                                   -4-
                Dr. Smith testified that the victim had a total of eighty-three separate wounds, seven
of which were sufficient to cause death. Additionally, Dr. Smith testified that the wounds were of
varying types, including “flick marks” which he described as “where the tip of the knife can be
buried under the skin surface and then twisted out.”

               After the appellant killed the victim, he attempted to conceal his crime. The appellant
admitted that he taped the victim’s ankles and wrists together, placed a garbage bag over the upper
portion of her body, and rolled her body inside a piece of carpet. He then attempted to wash the
blood from the area and clean up the broken glass and bloody clothes. The appellant stated that,
following these actions, he walked out on his porch and smoked a cigarette. Officer Thaggard and
Captain Eldridge described the appellant’s demeanor as calm, specifically noting that the appellant
never appeared to be upset.

                The appellant claims that he killed the victim in self-defense; therefore, the appellant
argues, his use of force was justified. See Tenn. Code Ann. § 39-11-611(a) (1997). If evidence is
introduced supporting self-defense, the burden is on the State to prove beyond a reasonable doubt
that the appellant did not act in self-defense. See Tenn. Code Ann. § 39-11-201(a)(3) (1997).
However, whether an appellant acted in self-defense is a factual determination to be made by the
jury. State v. Goode, 956 S.W.2d 521, 522 (Tenn. Crim. App. 1997). Although the trial court
properly charged self-defense to the jury, the jury clearly rejected this defense. The appellant
admitted to investigators that he killed the victim because she “disrespected” him. As noted, the
victim had more than eighty-three wounds, all inflicted while she was unclothed. The appellant
admitted that the victim unsuccessfully attempted to escape. The trial court correctly observed that
the nature and number of the injuries indicate that this murder did not occur quickly. The jury had
ample evidence from which it could conclude that the appellant did not act in self-defense. We
cannot second-guess the jury in light of the evidence.

                                        II. Conclusion
               For the foregoing reasons, we affirm the judgment of the trial court.

                                                        ___________________________________
                                                        NORMA McGEE OGLE, JUDGE




                                                  -5-